DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 30 October 2020 has been entered; claims 1-4, 7-18, 22, 23, and 25 remain pending, of which claims 8-18 were previously withdrawn.

Response to Arguments
Applicant's arguments, see Pages 5-9 of the Remarks, filed 30 October 2020, with respect to the 103 rejections of the claims have been fully considered but they are not persuasive. First, the Examiner has cited Sabah below which indicates that coal tailings comprise non-expandable clay comprising illite and kaolinite consistent with the amounts recited.  The Examiner also notes that Paragraph [0033] of the Specification specifically teaches that non-expandable clay tends to be present in a wide range of appreciable amounts (e.g., from about 20% to about 80% by weight) in coal refuse from North American mines located east of the Rocky Mountains, and particularly east of the Mississippi River; therefore, it is submitted that one of skill in the art would be presumably be aware of this fact. 
Regarding Applicant’s discussion of the results, the Examiner first notes that there is only a single copolymer tested which has an RSV value within the recited range, Compound C having an RSV of 24.2 dL/g.  Additionally, the Examiner submits that the claims are open to any content of copolymer in the coal refuse, and the recited composition is not limited to applications of flocculation and settling.  Since the composition is not limited by application, attempting to show criticality in the RSV range for the copolymer with respect to overflow clarity or settling rate is not found to be persuasive; however, the Examiner discusses the data in further detail below anyway.

With respect to the results shown in Fig. 4, the Examiner notes that the claims are open to adding the copolymer at any dosage; Control 2 provides a better overflow clarity at 5 ppm than Compound C does at 2.5 ppm and 3.4 ppm.  Regarding claim 5, a greater settling rate is obtained using 5 ppm Control than either of the lower dosages for Compound C.  It is further noted that using 5 ppm copolymer is hardly more than these lower dosages, so any potential arguments regarding potential copolymer cost savings would not be persuasive. 
The results for the single copolymer (Compound C) presented in Fig. 2-5 are not enough to overcome the rejections set forth below, especially because the composition is not limited to any particular application, and the claims are open to any copolymer content in the coal refuse.  In particular, there is only one copolymer which would even fall within the recited range, which is not enough to satisfy criticality of the range; also, the Specification seems to indicate that an RSV of 22-28 dL/g is not the only possible range which even Applicant has considered to be “critical” (Paragraph [0046] indicates that an RSV of 18-30 dL/g is a desired range).  The Sommese reference supports the obviousness rejection, as Sommese teaches that coal tailing slurries are conventionally flocculated by copolymers of acrylamide and acrylic acid with reduced specific viscosity values ranging from 20 to 30 dL/g (Column 4, lines 35-36, 43-46).
For at least the above reasons, the rejection is maintained below with addition of references to meet the limitations pertaining to the lay content, as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flesher et al. (U.S. Patent # 4720346) as evidenced by “A Viscosity Primer: Viscosity Definitions”, Pages 1-3, accessed online at: https://www.che.utah.edu/site-specific-resources/chemical-engineering/department_equipment/Projects_Lab/A_Viscometers/ViscosityDefinitions.pdf on 31 July 2020 and in view of Sabah et al. (International Journal of Mineral Processing, 2004, 74, 303-315), and alternatively also in view of Sommese et al. (U.S. Patent # 5622533), and  hereinafter referred to as “Flesher”, “Viscosity Primer”, and “Sommese” in the rejections below.
	With respect to claims 1-4 and 25, Flesher teaches a composition consisting of an aqueous slurry of coal fines (coal refuse) and a 40:60 acrylic acid/acrylamide copolymer (see Column 18: Example 12, lines 26-55: see especially product AA in Table 12, which is not cross-linked). 

	Additionally, it is submitted that there is no evidence of criticality associated with the recited reduced specific viscosity in Applicant’s Specification.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Lastly, the Examiner submits that the reduced specific viscosity is associated with the copolymer itself; it would have been obvious to one of ordinary skill in the art that the viscosity of the copolymer would not be retained after combination with the recited coal refuse in the recited composition. 
	Regarding the recited RSV values, in the alternative, Sommese teaches that coal tailing slurries are conventionally flocculated by copolymers of acrylamide and acrylic acid with reduced specific viscosity values ranging from 20 to 30 (Column 4, lines 35-36, 43-46), considered to be consistent with “about 22 dL/g to about 28 dL/g”.  It would have been obvious to one of ordinary skill to consult the art of coal tailing dewatering to determine appropriate parameters for the acrylic acid acrylamide copolymers of Flesher. 
. 

Claims 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flesher et al. (U.S. Patent # 4720346) as evidenced by “A Viscosity Primer” (see above citation) and in view of Sabah et al. (International Journal of Mineral Processing, 2004, 74, 303-315), and alternatively also in view of Sommese et al. (U.S. Patent # 5622533) as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent # 4210531), hereinafter referred to as “Flesher”, “Viscosity Primer”, “Sommese”, “Sabah”, and “Wang” in the rejections below. 
With respect to claims 7, 22, and 23, Flesher as evidenced by Viscosity Primer in view of Sabah and alternatively Sommese renders obvious the limitations of claim 1, as discussed above, but does not specifically teach the recited molecular weight ranges. 
Wang teaches a preferable molecular weight range of about 1,000,000 to 10,000,000 (overlapping “about 4 to about 7 million Daltons”; “about 5 to about 7 million Daltons”; and “about 6 to about 7 million Daltons”) for anionic polyacrylamide flocculants (Column 2, lines 43-50, 54-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed molecular weight of the acrylate-acrylamide copolymer of Flesher with the molecular weight range disclosed by Wang because the ordinary artisan would have consulted the art of treating coal refuse to determine an appropriate molecular weight for the acrylate-acrylamide copolymer of Flesher.
prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Wang, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 March 2021